The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      DETAILED ACTION    
  
 	 Claims 1-20 are allowed. 
 This action/allowance is in response to Applicant's claim amendments and remarks filed on 04/28/2021.

     				 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claim 1, prior art Marinier (US 2015/0358111) see abstract: channel quality index (CQI) tables be provided to support the higher order modulation transmission; para [0073] discloses the first CQI table or the second CQI table (=plurality of CQI index table) be used for feedback reporting for HOM (=higher order modulation) transmissions. Span modulation orders of multiple tables. Para [0077] discloses CQI table index.
Pelletier et al. (USPUB 2013/0195008) reference para [0007] discloses the WTRU configured with multiple CQI tables and select a CQI table for providing feedback information. Para [0019] [FIG. 7] discloses extended CQI table.
Seo et al. (USPUB 2012/0230290) reference para [0111] [0115] [FIG. 12] discloses calculating a CQI index.
 feeds back a CQI that corresponds to the modulation order higher than 64QAM, the modulation order be 256QAM.

The prior art on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “at least one of a plurality of Channel Quality Indicator (CQI) index tables includes one or more CQI index corresponding to a modulation of higher order that is not supported by another CQI index table”, with the claimed invention as a whole.

Therefore, claim 1 is allowable over the prior art of record. The same reasoning applies to claims 7, 13 and 19 mutatis mutandis. Accordingly, claims 2-6, 8-12,14-18 and 20-24 are allowed.

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471